Evans, Judge,
concurring specially. I concur fully in the judgment and in all of the reasoning of the majority as to the legal principles underlying and supporting the correctness of the judgment. I do not know whether the history quoted is correct or not, as time is not afforded at the moment to make the historical research necessary to concur in the correctness thereof. It well may be correct. I do most enthusiastically join with the majority in condemning the phrase: "that pest and scourge of mankind called lawyers,” and with the further statement of the majority that, "independent advocates trained in the profession of law are essential for the protection of human rights.” Again, I wish I had the time to study the history lesson, so I could properly pass upon *242the pronouncements respecting same.